Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 22




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     PALM BEACH DIVISION

                                                     CASE NO.

     SEAN COCHRANE,

             Plaintiff,
     v.

     GREENER ENERGY, LLC,
     UFG GROUP, INC. and
     RAYMOND TITUS,

             Defendants.                         /

                          COMPLAINT AND DEMAND FOR JURY TRIAL

             Plaintiff, SEAN COCHRANE (“Cochrane”), by and through undersigned counsel,

     and in accordance with the applicable Federal Rules of Civil Procedure and Local Rules for the

     Southern District of Florida, hereby files this Complaint and Demand for Jury Trial against

     Defendants, GREENER ENERGY, LLC, UFG GROUP, INC., and RAYMOND TITUS

     (collectively “Defendants”), and alleges:

                                             INTRODUCTION

             1.       This is a breach of contract matter arising out of Defendants failure to uphold

      their payment obligations to Cochrane as set forth in a series of related sale and consulting

      agreements.

                                                     PARTIES

             2.       Plaintiff Sean Cochrane is sui juris and is a resident of Australia.

             3.       Defendant Greener Energy, LLC (“Greener Energy”) is a limited liability company

      organized and existing under the laws of the State of Florida with its principal place of business at




                                                        1
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 22




      2121 Vista Parkway, West Palm Beach, Florida, 33411. Its members are (1) Raymond Titus, a

      citizen and resident of the State of Florida; and, (2) UFG Group, Inc. (“UFG”) a Florida company

      organized and existing under the laws of the State of Florida with its principal place of business at

      2121 Vista Parkway, West Palm Beach, Florida, 33411. Therefore, Greener Energy, via its

      members, is a citizen of Florida as defined by 28 U.S.C. §1332.

             4.       Defendant UFG Group, Inc. (“UFG”) is a Florida company organized and

      existing under the laws of the State of Florida with its principal place of business at 2121 Vista

      Parkway, West Palm Beach, Florida, 33411, and is therefore a citizen of Florida as defined by

      28 U.S.C. §1332.

             5.       Defendant Raymond Titus (“Titus”) is sui juris and is a citizen and resident of the

      State of Florida.

                          JURISDICTION AND VENUE ALLEGATIONS

             6.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332 as there exists

      complete diversity of citizenship between the Parties and the amount in controversy exceeds

      $75,000, exclusive of interest, attorney’s fees, and costs as set forth below.

             7.       Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)(1) and (2),

      because the Defendants reside within this judicial district and the contracts that are the

      subject of this action were entered into and likewise breached within this judicial district.

                                      GENERAL ALLEGATIONS

             8.       Sean Cochrane is an energy efficiency and sustainable products expert with a

     wide range of experience and knowledge in the industry. He is a Certified Green Partner

     (CGP), a LEED certified Associate, and is an advisor to the Developers and Builders Alliance.




                                                       2
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 22




            9.      In 1998, Sean Cochrane first used his expertise to launch a sustainable energy

     retail operation in Australia, Allsafe Energy Efficient Products, which continues to operate

     successfully to date under the name SuperGreen Solutions.

            10.     Titus is UFG’s Chief Executive Officer. UFG is a franchising giant with 1,600

     franchise locations in 80 countries around the world. The company includes franchise industry

     leaders Signarama, the world’s largest sign franchise; Fully Promoted, the world’s largest

     embroidery franchise; Experimax, an incredibly successful retail computer electronics sales

     and service center; Transworld Business Advisors, the business brokerage franchise; Venture

     X, a retail shared office franchise, and most recently UFG has expanded into restaurants – Jon

     Smith Subs, an established sandwich and sub shop; and The Great Greek Grill, a newly

     established Greek food restaurant; and is now offering a business networking franchise called

     Network Lead Exchange.

            11.     In 2010, Sean Cochrane met Tony Foley, the International Franchise President

     for UFG. Thereafter, Foley, Titus, and UFG courted Cochrane in an attempt to establish a

     partnership to grow Cochrane’s energy efficient products brand in the United States.

            12.     Thereafter, Cochrane, via Cochrane Enterprises LLC, opened his first energy

     efficient product store in the United States in Palm Beach, Florida. Cochrane operated it

     successfully for approximately one year in order to prove concept and profitability to UFG.

            13.     Cochrane Enterprises LLC then sold the store to Greener Energy. At its

     inception, Cochrane owned a 50% interest in Greener Energy, which did business in Florida as

     SuperGreen Solutions (“SGS”). The other ownership interests in Greener Energy were held by

     Titus and UFG.




                                                   3
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 22




            14.     On June 1, 2014, Greener Energy entered into an Agreement with Cochrane to

     repurchase Cochrane’s membership interest. See Sale Agreement, attached hereto as Exhibit

     “A.”

            15.     Among other terms of the Sale Agreement, Greener Energy agreed to:

                    a.      Purchase Sean Cochrane’s interest for $260,000.00 USD to be paid via

                    a lump sum payment of $170,000.00 USD upon execution; and, three (3)

                    monthly installment payments of $30,000.00 USD to occur on February 5,

                    2015, March 5, 2015, and April 5, 2015;

                    b.      Pay Clare Cochrane an additional $100,000.00 USD for her interest in

                    the SGS store located in North Palm Beach, Florida to be paid in six (6) equal

                    monthly installments of $16,666.00 USD commencing July 15, 2014, and

                    continuing on the 15th day of each following month until paid in full. See Sale

                    Agreement, Ex. “A.”

            16.     Also, as part of the Sale Agreement, Cochrane remained the sole owner of the

     right to develop the SuperGreen Solutions concept in Australia and retained that right

     following execution of the Sale Agreement. See Sale Agreement, Ex. “A.”

            17.      Cochrane was induced to sell his membership interest in Greener Energy to

     Titus and UFG at a steep discount based on the representations and promises of Titus and

     UFG that (a) the sale should not place excessive financial pressure on the company so that it

     could continue to grow; (b) franchising giant UFG would make sure Cochrane was eventually

     fully compensated; and (c) the difference would be made up to Cochrane over time in

     conjunction with a proposed second agreement for consulting services. Reluctantly, and based

     upon the representations, promises, and assurances of Titus and UFG, including one exchange


                                                   4
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 22




     when Titus personally shook Cochrane’s hand and guaranteed that Cochrane would be fully

     compensated by franchising giant UFG, Cochrane agreed to sell his membership interest at a

     steep discount.

            18.        The Parties entered into the subject Consulting Agreement dated February 16,

     2015, attached hereto as Exhibit “B.”

            19.        As part of the Consulting Agreement, and in exchange for Cochrane’s

     expertise as a consultant and technical advisor, Greener Energy agreed to:

                       a.     Pay Cochrane $14,000.00 USD on the first day of each month

                       commencing on May 1, 2015, and continuing on the first day of each following

                       month during the term of the Agreement, which expires on October 31, 2021;

                       b.     Pay Cochrane ten percent (10%) of the development fee which any

                       new international master franchisee has paid or pays the company during the

                       period of January 1, 2015, through the end of the term of the Agreement. See

                       Consulting Agreement, Ex. “B.”

            20.        At all times material, Cochrane continued to provide consulting and technical

     advising services to UFG, Greener Energy, and its franchisees per the terms of the Consulting

     Agreement, including assistance with growing the brand through new international master

     franchisees.

            21.        Certain payments to Cochrane under the Consulting Agreement were often

     times paid by various UFG affiliated companies other than Greener Energy, including Sign A

     Rama, Inc.

            22.        Greener Energy upheld its contractual obligations to Cochrane until August

     2016, when the company encountered cash flow problems.


                                                     5
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 22




            23.      During this time, UFG, through its Chief Financial Officer, Todd Newton,

     proposed a reduction in the monthly payments due to Cochrane in exchange for an extension

     of the term of the Consulting Agreement. See e-mail correspondence dated August 27, 2016,

     attached hereto as Composite Exhibit “C.”

            24.         In a further display of flexibility and good faith, Cochrane entertained the

     requested reduction and made an offer to UFG reducing the monthly payments due under the

     Consulting Agreement by 10%, from $14,000.00 USD down to $12,600.00 USD, in exchange

     for an increase or extension of the term of the agreement also by 10%. See e-mail

     correspondence dated August 28, 2016, attached hereto as Composite Exhibit “C.”

            25.         UFG accepted Cochrane’s offer stating “Thanks Sean for the flexibility. We

     will start the 10% reduction with the next payment. Cheryl Fader is issuing the $10,000

     accelerator payment today. I will get back to you on a lump sum offer. Todd” See e-mail

     correspondence dated August 30, 2016, attached hereto as Composite Exhibit “C.”

            26.      UFG and/or Greener Energy, via Sign A Rama, Inc., began making partial

     monthly payments to Cochrane in the amount of $12,600.00 USD per the August 30, 2016,

     e-mail exchange.

            27.      Thereafter, UFG again requested that Cochrane accept payments reduced by

     50% for three months in July 2018, August 2018, and September 2018 given ongoing cash flow

     issues. Again, in a further display of flexibility and good faith, Cochrane agreed to payments of

     $6,300.00 USD for said months with the understanding that the shortfall would be made up

     before expiration of the term. See e-mail correspondence dated July 18, 2018, attached hereto

     as Exhibit “D.”




                                                     6
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 7 of 22




            28.     Thereafter, payments of $12,600.00 USD were made to Cochrane until March

     2020, when all payments ceased in their entirety.

            29.     Notwithstanding both Greener Energy and UFG’s failure to uphold their

     obligations to Cochrane, Cochrane continued to provide said consulting services to Greener

     Energy’s franchisees at Greener Energy and/or UFG’s request in order to grow the brand

     internationally. This has occurred most recently in March 2020 wherein Cochrane provided

     counsel and advice for growing the brand in Saudi Arabia.

            30.     As of the date of this filing, Cochrane is owed a total of $202,275.05 USD in

     past due payments.

            31.     The Consulting Agreement also contains an acceleration clause, which states:

                    In the event that the Company defaults in the payment of any monthly
                    payment due under Section 2(a) of this Agreement and fails to cure
                    such default within thirty (30) days of receipt by it of a written notice of
                    default from Consultant, Consultant, at his option, may declare all
                    future monthly payments due under Section 2(a) immediately
                    due and payable. Additionally, in the event of any such default by the
                    Company that is not cured within the thirty (30) [day] cure period, the
                    restrictions on Consultant’s competitive activities set forth in Section 5
                    of the Agreement dated June 1, 2014 between Company and
                    Consultants shall be terminated.

             See Consulting Agreement, Ex. “B.” (emphasis added).

            32.     By hereby invoking the acceleration clause of the Consulting Agreement, and

     because Defendant is in default, has been sufficiently placed on notice, and has not cured,

     Cochrane is now currently due an additional $154,000.00 USD as the amount which remains

     due and owing on the remainder of the contract term.

            33.     In total, Cochrane is owed $356,275.05 as a result of Defendant’s breach of the

     aforementioned contracts.




                                                     7
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 8 of 22




             34.     All conditions precedent to the commencement of this action have occurred,

      or have been performed, excused, satisfied or waived. Specifically, Plaintiffs have provided

      written notice of default to Greener Energy in accordance with paragraphs 2(b) and 5(e) of

      the Consulting Agreement. See Exhibit “B.”

             35.     Plaintiffs have retained the law firm of Chartwell Law to pursue this action and

      are obligated to pay costs and fees incurred in that effort.

             Count I –Breach of Contract and Breach of Covenant of Good Faith and Fair
                         Dealing (Consulting Agreement) - Greener Energy

             36.     Cochrane re-alleges and re-incorporates the allegations set forth in paragraphs

      1 through 35 as if fully set forth herein.

             37.     On February 16, 2015, Cochrane and Greener Energy entered into the subject

      Consulting Agreement wherein Greener Energy agreed to make certain payments to

      Cochrane in exchange for consulting services. See Exhibit “B.”

             38.     The Consulting Agreement required Greener Energy pay Cochrane

      $14,000.00 USD on the first day of each month commencing on May 1, 2015, and continuing

      on the first day of each following month during the term of the Agreement, which expires on

      October 31, 2021. Id.

             39.     Cochrane performed its contractual obligations by providing said consulting

      services.

             40.     Greener Energy breached the Consulting Agreement by:

                     a. failing to pay Cochrane the full amount of $14,000.00 USD per month

                         when it or its agents and/or representatives reduced the monthly payment

                         to $12,600.00 USD in September 2016;



                                                     8
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 9 of 22




                     b. failing to pay Cochrane the full amount of $14,000.00 USD per month

                          when it reduced its payment to $6,300.00 USD in July 2018, August 2018,

                          and September 2018;

                     c. failing to pay Cochrane the reduced amount of $12,600.00 USD per month

                          when it reduced its payment to $6,300.00 USD in July 2018, August 2018,

                          and September 2018;

                     d. failing to pay Cochrane any monies due and owning whatsoever from

                          March 2020 through the present date;

                     e. failing to pay the remainder of all payments due pursuant to the

                          acceleration clause of the Consulting Agreement after failing to cure its

                          default within 30 days.

             41.     Additionally, under Florida law, a covenant of good faith and fair dealing is

      implied in every contract. The covenant is designed to protect the parties’ reasonable

      expectations of a contract.

             42.     Here, Greener Energy has breached the covenant of good faith and fair dealing

      as it continuously attempted to reduce its payment obligations to Cochrane time and time

      again, ultimately resulting in a failure to pay altogether.

             43.     Instead of paying full value for Cochrane’s interest in Greener Energy, it

      contracted for a discounted price in the Sale Contract and essentially requested a longer

      pay-out via the Consulting Agreement. Instead of paying its obligations under the Consulting

      Agreement, it requested a reduction in monthly payments for again a longer term in the




                                                      9
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 10 of 22




      August 30, 2016 E-mail contract. For three months, Greener Energy only paid Cochrane 50%

      of this reduced amount as well.

             44.     At bottom, Greener Energy’s intentional and tactical delay by repeatedly

      seeking a reduction in payments over a longer period of time, which ultimately culminated in

      stopping payment altogether have frustrated Cochrane’s reasonable contract expectations and

      demonstrate Greener Energy’s capricious, opportunistic, and bad faith behavior to avoid

      paying Cochrane his due.

             45.     Cochrane has been damaged by Greener Energy’s breach of contract and

      breach of the covenant of good faith and fair dealing by refusing to pay amounts due and

      owing, which currently total $356,275.05.

            WHEREFORE, Cochrane demands that the Court enter judgment against Defendant

      Greener Energy for breach of the Consulting Agreement and breach of the covenant of good

      faith and fair dealing, award Cochrane compensatory damages plus interest and costs, award

      Cochrane attorney's fees and costs as provided for by contract and/or statute, and grant such

      further relief as this Court deems just and proper under the circumstances.

            Count II – Breach of Oral or Written Contract and Breach of Covenant of Good
                     Faith and Fair Dealing (E-mail Contract) – Greener Energy

             46.     Cochrane re-alleges and re-incorporates the allegations set forth in paragraphs

      1 through 35 as if fully set forth herein.

             47.     This Breach of Oral or Written Contract claim is brought in the alternative if it

      is determined that the August 30, 2016 E-mail exchange did not constitute a valid

      modification of the Consulting Agreement. If not, it constitutes an independent contract and

      independent breach.



                                                    10
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 11 of 22




             48.     On August 30, 2016, Cochrane and UFG on behalf of Greener Energy entered

      into a separate E-mail Contract wherein a reduction of the monthly payments to Cochrane

      was agreed in the amount of $12,600.00 USD in exchange for Cochrane’s consulting services

      to continue over a longer term. See Composite Exhibit “C.”

             49.     Greener Energy initially performed its obligations under the E-mail contract

      by paying Cochrane the amounts due and owing, with some exceptions, until all payments

      ceased in March 2020.

             50.     Cochrane performed its contractual obligations by providing said consulting

      services.

             51.     Greener Energy breached the E-mail contract by:

                     a. failing to pay Cochrane the full amount of $12,600.00 USD per month

                          when it reduced its payment to $6,300.00 USD in July 2018, August 2018,

                          and September 2018;

                     b. failing to pay Cochrane any monies due and owning whatsoever from

                          March 2020 through the present date;

             52.     Additionally, under Florida law, a covenant of good faith and fair dealing is

      implied in every contract. The covenant is designed to protect the parties’ reasonable

      expectations and often times serves as a gap-filling default rule when a question is not

      resolved by the terms of the contract.

             53.     Here, Greener Energy has breached the covenant of good faith and fair dealing

      as it continuously attempted to reduce its payment obligations to Cochrane time and time

      again, ultimately resulting in a failure to pay altogether.




                                                      11
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 12 of 22




             54.     Instead of paying full value for Cochrane’s interest in Greener Energy, it

      contracted for a discounted price in the Sale Contract and essentially requested a longer

      pay-out via the Consulting Agreement. Instead of paying its obligations under the Consulting

      Agreement, it requested a reduction in monthly payments for again a longer term in the

      August 30, 2016 E-mail contract. For three months, Greener Energy only paid Cochrane 50%

      of this reduced amount as well.

             55.     At bottom, Greener Energy’s intentional and tactical delay by repeatedly

      seeking a reduction in payments over a longer period of time, which ultimately culminated in

      stopping payment altogether have frustrated Cochrane’s reasonable contract expectations and

      demonstrate Greener Energy’s capricious, opportunistic, and bad faith behavior to avoid

      paying Cochrane his due.

             56.     Cochrane has been damaged by Greener Energy’s breach of contract and

      breach of the covenant of good faith and fair dealing by refusing to pay amounts due and

      owing, which currently total $202,275.05 USD.

            WHEREFORE, Cochrane demands that the Court enter judgment against Defendant

      Greener Energy for breach of the August 26, 2016 E-mail Contract and breach of the

      covenant of good faith and fair dealing, award Cochrane compensatory damages plus interest

      and costs, award Cochrane attorney's fees and costs as provided for by contract and/or statute,

      and grant such further relief as this Court deems just and proper under the circumstances.

            Count III – Breach of Oral or Written Contract and Breach of Covenant of Good
                           Faith and Fair Dealing (E-mail Contract) – UFG

             57.     Cochrane re-alleges and re-incorporates the allegations set forth in paragraphs

      1 through 35 as if fully set forth herein.




                                                    12
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 13 of 22




             58.    This Breach of Oral or Written Contract claim is brought in the alternative if it

      is determined that the August 30, 2016 E-mail exchange did not constitute a valid

      modification of the Consulting Agreement. If not, it constitutes an independent contract and

      independent breach.

             59.    On August 30, 2016, Cochrane and UFG entered into a separate E-mail

      Contract wherein a reduction of the monthly payments to Cochrane was agreed in the

      amount of $12,600.00 USD in exchange for Cochrane’s consulting services to continue over a

      longer term. See Composite Exhibit “C.”

             60.    UFG initially performed its obligations under the E-mail contract by paying

      Cochrane the amounts due and owing, with some exceptions, until all payments ceased in

      March 2020.

             61.    Cochrane performed its contractual obligations by providing said consulting

      services.

             62.    UFG breached the E-mail contract by:

                    a. failing to pay Cochrane the full amount of $12,600.00 USD per month

                        when it reduced its payment to $6,300.00 USD in July 2018, August 2018,

                        and September 2018;

                    b. failing to pay Cochrane any monies due and owning whatsoever from

                        March 2020 through the present date;

             63.    Additionally, under Florida law, a covenant of good faith and fair dealing is

      implied in every contract. The covenant is designed to protect the parties’ reasonable




                                                   13
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 14 of 22




      expectations and often times serves as a gap-filling default rule when a question is not

      resolved by the terms of the contract.

             64.     Here, UFG has breached the covenant of good faith and fair dealing as it

      continuously attempted to reduce its payment obligations to Cochrane time and time again,

      ultimately resulting in a failure to pay altogether.

             65.     Instead of paying full value for Cochrane’s interest in Greener Energy, UFG

      contracted for a discounted price in the Sale Contract and essentially requested a longer

      pay-out via the Consulting Agreement. Instead of paying its obligations under the Consulting

      Agreement, UFG requested a reduction in monthly payments for again a longer term in the

      August 30, 2016 E-mail contract. For three months, UFG only paid Cochrane 50% of this

      reduced amount as well.

             66.     At bottom, UFG’s intentional and tactical delay by repeatedly seeking a

      reduction in payments over a longer period of time, which ultimately culminated in stopping

      payment altogether have frustrated Cochrane’s reasonable contract expectations and

      demonstrate UFG’s capricious, opportunistic, and bad faith behavior to avoid paying

      Cochrane his due.

             67.     Cochrane has been damaged by UFG’s breach of contract and breach of the

      covenant of good faith and fair dealing by refusing to pay amounts due and owing, which

      currently total $202,275.05 USD.

            WHEREFORE, Cochrane demands that the Court enter judgment against Defendant

      UFG for breach of the August 26, 2016 E-mail Contract and breach of the covenant of good

      faith and fair dealing, award Cochrane compensatory damages plus interest and costs, award

      Cochrane attorney's fees and costs as provided for by contract and/or statute, and grant such


                                                      14
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 15 of 22




      further relief as this Court deems just and proper under the circumstances.

                                   Count IV –Promissory Estoppel – UFG

             68.     Cochrane re-alleges and re-incorporates the allegations set forth in paragraphs

      1 through 35 as if fully set forth herein.

             69.     This is a cause of action for promissory estoppel being pled in the alternative if

      it is determined that the August 30, 2016 E-mail exchange did not constitute a valid

      modification of the Consulting Agreement and it is also determined that the August 30, 2016

      E-mail exchange does not constitute a valid and enforceable contract between Cochrane and

      UFG.

             70.     As a result of Greener Energy’s purported and represented cash flow

      problems, UFG made a clear and unambiguous promise to make monthly payments to

      Cochrane in the amount of $12,600.00 USD over a longer term in exchange for Cochrane’s

      consulting services. See Composite Exhibit “C.”

             71.     Cochrane acted in reliance on UFG’s promise to pay by refraining from

      holding Greener Energy and/or UFG in default of the Consulting Agreement and otherwise

      abstaining from court action.

             72.     Cochrane’s reliance on UFG’s promise was both reasonable and foreseeable.

      Indeed, Cochrane appreciated that if Greener Energy was experiencing cash flow problems,

      UFG, a much larger and purportedly stable company, would step in, do the right thing, and

      assure the payments due to Cochrane were made, albeit for less than originally bargained for

      and over a longer period of time.

             73.     Cochrane has been damaged due to its reliance on UFG’s promise and UFG’s

      subsequent failure to comply with that promise. Indeed, not only has Cochrane been paid


                                                    15
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 16 of 22




       $1,400.00 USD less per month than what he was contractually due since September 2016,

       Cochrane is now faced with the possibility of never recovering this monthly shortfall due to

       UFG’s false promise to re-pay Cochrane over the extended term.

              74.      As a result, Cochrane is entitled to recover from UFG all damages, including

       compensatory damages and/or other damages, resulting from UFG’s failure to comply with

       its promise.

              WHEREFORE, Cochrane demands that the Court enter judgment against Defendant

      UFG on the claim of Promissory Estoppel, award Cochrane compensatory damages plus

      interest and costs, award Cochrane attorney's fees and costs as provided for by contract and/or

      statute, and grant such further relief as this Court deems just and proper under the

      circumstances.

                                     Count V – Unjust Enrichment – UFG

              75.      Cochrane re-alleges and re-incorporates the allegations set forth in paragraphs

       1 through 35 as if fully set forth herein.

              76.      This is a cause of action for unjust enrichment being pled in the alternative if it

       is determined that the August 30, 2016 E-mail exchange did not constitute a valid

       modification of the Consulting Agreement and it is also determined that the August 30, 2016

       E-mail exchange does not constitute a valid and enforceable contract between Cochrane and

       UFG.

              77.      Cochrane conferred a direct benefit upon UFG. Specifically, Cochrane

       provided UFG and its related companies, for which UFG holds an ownership interest,

       various consulting and technical services, provided guidance to new franchisees, developed




                                                       16
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 17 of 22




       multiple leads for international growth, and brought efficient energy credibility to the brand

       through their affiliation.

              78.      UFG appreciated this benefit as its SuperGreen Solutions brand continued to

       grow internationally.

              79.      UFG retained such a benefit at Cochrane’s ongoing expense. However, UFG

       failed to fully compensate Cochrane the full value of such benefit and, as a result, Cochrane

       has been damaged.

              80.      Equity and good conscience require that Cochrane be compensated for such

       benefit conferred upon UFG. This injustice can only be avoided by enforcement of UFG’s

       promise to Cochrane.

              81.      As a result, Cochrane is entitled to recover from UFG all damages, including

       compensatory damages and/or other damages, resulting from UFG’s failure to fully

       compensate Cochrane for the benefit that Cochrane conferred upon UFG.

             WHEREFORE, Cochrane demands that the Court enter judgment against Defendant

      UFG on the claim of Unjust Enrichment, award Cochrane compensatory damages plus

      interest and costs, award Cochrane attorney's fees and costs as provided for by contract and/or

      statute, and grant such further relief as this Court deems just and proper under the

      circumstances.

       Count VI – Fraudulent Transfer under Fla. Stat. §§ 726.105(1)(a) and 726.108 – UFG

               82.     Cochrane re-alleges and re-incorporates the allegations set forth in paragraphs

       1 through 35 as if fully set forth herein.

               83.     The Florida Uniform Fraudulent Transfer Act (“FUFTA”) was promulgated

       to prevent an insolvent debtor, like Greener Energy, from transferring assets out of the reach


                                                     17
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 18 of 22




      of its creditors, like Cochrane, when the debtor's intent is to hinder, delay, or defraud its

      creditors.

              84.    Here, Cochrane is a creditor of Greener Energy as defined by FUFTA.

              85.    As represented by Greener Energy and UFG, Greener Energy cannot meet its

      obligations to Cochrane under the Consulting Agreement, and Greener Energy is unable to

      meet its debt obligations and is insolvent.

              86.    Greener Energy made certain transfers of assets to UFG with the intent of

      defrauding and avoiding creditors such as Cochrane. Specifically, Greener Energy transferred

      certain assets to UFG:

                     a.        With the actual intent to hinder, delay and defraud creditors such as

                     Cochrane;

                     b.        Greener Energy did not receive reasonable equivalent value and/or

                     received insufficient or no consideration for these transferred assets;

                     c.        Greener Energy’s transfers were to insiders as defined by FUFTA,

                     including UFG as the managing member of Greener Energy, LLC, and there

                     was collusion among the Defendants;

                     d.        Given the insider relationship, and relationship between Greener

                     Energy, UFG as management member, and Titus as the only other member,

                     Greener Energy retained access to or control over the fraudulently transferred

                     funds or assets;

                     e.        The transfers to UFG constituted a substantial portion of Greener

                     Energy’s assets;




                                                    18
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 19 of 22




                      f.      Greener Energy and UFG knew that Greener Energy would not be

                      able to pay its debts in light of the transfers; and,

                      g.      Greener Energy became insolvent shortly after or as a result of the

                      transfers made to UFG and/or other insiders.

               87.    Greener Energy’s fraudulent transfers to UFG ultimately rendered Greener

      Energy insolvent and/or unable to meet its debt obligations, including on the subject

      Consulting Agreement.

               88.    If Greener Energy had not made such fraudulent transfers to UFG, Greener

      Energy would have been able to satisfy its debts to Cochrane.

               89.    As a result of these fraudulent transfers, Cochrane has suffered significant

      damages.

              WHEREFORE, Cochrane demands judgment against UFG in the total amount of (1)

      the damages suffered by Cochrane under Count I or the amount of the transfers, whichever is

      less, together with (2) pre-and post-judgment interest thereon; (3) all the relief set forth in

      Florida Statute § 726.108 and any other applicable law; and, (4) grant such further relief as this

      Court deems just and proper under the circumstances.

      Count VII – Fraudulent Transfer under Fla. Stat. §§ 726.105(1)(a) and 726.108 – Titus

               90.    Cochrane re-alleges and re-incorporates the allegations set forth in paragraphs

      1 through 35 as if fully set forth herein.

               91.    The Florida Uniform Fraudulent Transfer Act (“FUFTA”) was promulgated

      to prevent an insolvent debtor, like Greener Energy, from transferring assets out of the reach

      of its creditors, like Cochrane, when the debtor's intent is to hinder, delay, or defraud its

      creditors.


                                                      19
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 20 of 22




              92.    Here, Cochrane is a creditor of Greener Energy as defined by FUFTA.

              93.    As represented by Greener Energy and UFG, Greener Energy cannot meet its

      obligations to Cochrane under the Consulting Agreement, and Greener Energy is unable to

      meet its debt obligations and is insolvent.

              94.    Greener Energy made certain transfers of assets to Titus with the intent of

      defrauding and avoiding creditors such as Cochrane. Specifically, Greener Energy transferred

      certain assets to Titus:

                     a. With the actual intent to hinder, delay and defraud creditors such as

                          Cochrane;

                     b.          Greener Energy did not receive reasonable equivalent value and/or

                     received insufficient or no consideration for these transferred assets;

                     c.          Greener Energy’s transfers were to insiders as defined by FUFTA,

                     including Titus as a member of Greener Energy, LLC, and there was collusion

                     among the Defendants;

                     d.          Given the insider relationship, and relationship between Greener

                     Energy, UFG as management member, and Titus as the only other member,

                     Greener Energy retained access to or control over the fraudulently transferred

                     funds or assets;

                     e.          The transfers to Titus constituted a substantial portion of Greener

                     Energy’s assets;

                     f.          Greener Energy and Titus knew that Greener Energy would not be

                     able to pay its debts in light of the transfers; and,




                                                      20
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 21 of 22




                       g.      Greener Energy became insolvent shortly after or as a result of the

                       transfers made to Titus and/or other insiders.

               95.     Greener Energy’s fraudulent transfers to Titus ultimately rendered Greener

      Energy insolvent and/or unable to meet its debt obligations, including on the subject

      Consulting Agreement.

               96.     If Greener Energy had not made such fraudulent transfers to Titus, Greener

      Energy would have been able to satisfy its debts to Cochrane.

               97.     As a result of these fraudulent transfers, Cochrane has suffered significant

      damages.

              WHEREFORE, Cochrane demands judgment against Raymond Titus in the total

      amount of (1) the damages suffered by Cochrane under Count I or the amount of the transfers,

      whichever is less, together with (2) pre-and post-judgment interest thereon; (3) all the relief set

      forth in Florida Statute § 726.108 and any other applicable law; and, (4) grant such further relief

      as this Court deems just and proper under the circumstances.

                                                 Jury Demand

             98.       Plaintiff requests that this civil action be tried before a jury.

                                               Prayer for Relief

              WHEREFORE, based on the foregoing, Plaintiff Sean Cochrane respectfully requests

      judgment against Defendants Greener Energy, UFG, and Raymond Titus as follows:

              A. For breach of the Consulting Agreement and breach of the covenant of good faith

                   and fair dealing;

              B. For breach of all modifications to the Consulting Agreement and breach of the

                   covenant of good faith and fair dealing;


                                                       21
Case 9:20-cv-82154-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 22 of 22




            C. For breach of all oral or written contracts by and between Cochrane and Greener

               Energy and/or UFG;

            D. All damages including the amounts due and owing to Cochrane in the amount of

               $356,275.05;

            E. All the relief set forth in Florida Statute § 726.108 against UFG and Titus;

            F. All other damages, including actual, compensatory, and statutory damages to the

               extent permissible by law;

            G. Pre-judgment and post-judgment interest on the foregoing sums;

            H. Reasonable attorneys' fees, costs and expenses incurred by Cochrane as provided

               for by contract and/or statute;

            I. Such other and further relief as this Court deems just and proper under the

               circumstances.

           Dated this 23rd day of November , 2020.


                                                           Respectfully submitted,


                                                           /s/ Marcus G. Mahfood
                                                           Marcus G. Mahfood [FBN: 41495]
                                                           mmahfood@chartwelllaw.com
                                                           CHARTWELL LAW
                                                           100 SE 2nd Street
                                                           Suite 2150
                                                           Miami, FL 33131
                                                           Phone: (305) 372-9044
                                                           Facsimile: (305) 372-5044
                                                           Attorneys for Plaintiff




                                                  22
